McFADDEN, Presiding Judge,
concurring in part and dissenting in part.
I concur in Division 1. I agree with Presiding Judge Barnes’s dissent in Division 2. I write separately to emphasize that the State Court of Fulton County failed to comply with our earlier opinion: It failed to set out sufficient findings about conduct ‘Tefore that court.” Brindle v. Rogers, 328 Ga. App. XXIV, slip op. at 4 (1) (Case No. A14A0676) (July 16, 2014) (unpublished) (emphasis in original). I write also to address the standard of review: The Fulton County court’s order is premised on a misreading of OCGA § 9-15-14 (b) and so is, to that extent, subject to de novo review.
1. Failure to comply with our earlier opinion.
Our earlier opinion charged the Fulton County court to enter findings on remand about conduct ‘Tefore that court.” Brindle, 328 Ga. App. XXIV, slip op. at 4 (1) (emphasis in original). Because the Fulton County court failed to meet that charge, we must reverse and remand.
We
vacate[d] the [prior] award and remand[ed] the case for the [Fulton County] court to make express findings of fact and conclusions of law as to the basis for an award of reasonable and necessary attorney fees and expenses of litigation for conduct undertaken before that court, pursuant to OCGA § 9-15-14, specifying the conduct which would authorize the award and the amount of such award, if any.
*170Brindle, 328 Ga. App. XXIV, slip op. at 4-5 (1) (citations omitted; emphasis in original). Because the findings and specifications now before us are “too vague and conclusory to permit any meaningful appellate review of the award,” we must again remand for further findings. See Ga. Dept. of Transp. v. Douglas Asphalt Co., 295 Ga. App. 421, 424 (1) (671 SE2d 899) (2009) (citation and punctuation omitted).
I note at the outset that it is doubtful that any findings could justify anything close to the six-figure amounts the Fulton County court has been awarding. This litigation has swollen to near-Jarndycian proportions, but its bulk is in the State Court of Cobb County I do not see how its Fulton County tendril can sustain anything close to what has been awarded. The Cobb County action was filed on September 14, 2012, and continues to this day The Fulton County action was filed on September 29,2012, and dismissed on October 10, 2012 — 21 days later. The award now before us is for $198,383.52. That’s nearly $10,000 a day Even allowing for fees incurred seeking fees, it is difficult to imagine how such an award could be “reasonable and necessary.” See OCGA § 9-15-14 (d).
So setting out findings that would authorize us to hold, after “meaningful appellate review,” that this award is “reasonable and necessary” was a daunting challenge. See OCGA § 9-15-14 (d); Douglas Asphalt Co., 295 Ga. App. at 424 (1). It was all the more daunting, the appellant tells us, because the appellee’s fee records are not broken down by sanctionable acts. The appellee’s defense of the order does not rise to the challenge.
And the order suggests that the trial court was well and truly daunted. It recites that the “[ljegal activity engaged in by Rogers’[s] counsel in this action, for which an award is sought, includes but is not limited to the following!)]” (Emphasis supplied.) (The italicized language, of course, contributes less than nothing to meaningful appellate review.) There follows a list of 18 tasks. But the list sets out no dates, no specifications of time spent, no hourly rates, and no identifications of the persons who performed the tasks. Most importantly for purposes of our review, there is nothing to enable us to determine whether the tasks related to proceedings in the Fulton County court or in the Cobb County court.
From the starting point of Rogers’s $257,871.52 fee request, the award is derived by deducting amounts set out in three more lists. Each entry on those lists provides the name and initials of an attorney, a date, and an amount billed — nothing else. The lists break down the deductions into three categories. For each list we are provided a “Total Deduction for this Category.” The categories and their total deductions are: “Time Spent on the Motion for Contempt,” *171$43,994.50; “Services Not Explained in Sufficient Detail,” $14,231.50; and “Other Fees and Expenses Disallowed,” $1,262. The award of $198,383.52 is the remainder of Rogers’s total fee request minus those deductions. The category “Other Fees and Expenses Disallowed” is composed of tasks that are “related in whole or in part to proceeding in the Cobb [ajction or appear related to nonlegal tasks, such as contact with the media.”
So the Fulton County court’s compliance with our direction that on remand it “make express findings of fact and conclusions of law” sufficient to ensure that the award is only “for conduct undertaken before that court,” Brindle, 328 Ga. App. XXIV, slip op. at 4 (1) (emphasis in original), consists of conclusory statements. There is no explanation of the amounts allocated to pre-litigation activities and litigation in the Supreme Court. As to the Cobb County court — where the bulk of this litigation has taken place — we have only a bald assertion that the fees properly allocated are some unspecified amount less than $1,262.
That is not remotely sufficient. It does not enable us to perform a “meaningful appellate review” of whether the amount of the award is “reasonable and necessary.” Douglas Asphalt Co., 295 Ga. App. at 424 (1). The award cannot be sustained.
2. Standard of review.
As the majority correctly observes, it is well settled that we review fee awards under subsection (b) of OCGA § 9-15-14 for abuse of discretion; and abuse of discretion is a deferential standard of review. But as the majority also correctly observes, even under that standard, we review legal holdings de novo. And as we have written about subsection (a) in particular, the applicability of OCGA § 9-15-14 sometimes depends
upon an assessment of the state of the law at the time a party advanced a legal argument that, another party now contends, forms the basis for an award of attorney fees. Such an assessment of the state of the law, we think, itself presents a question of law, and we usually do not defer to trial courts about pure questions of law.
Gibson Constr. Co. v. GAA Acquisitions I, LLC, 314 Ga. App. 674, 676 (725 SE2d 806) (2012) (citation omitted).
The Fulton County court relies on the clause of subsection (b) of OCGA § 9-15-14 that authorizes a fee award because an “action, or any part thereof, was interposed for delay or harassment[.J” The Fulton County court finds in that clause authority to sanction a party on the basis of purpose, motivations, or intent — regardless of the *172action’s legal merit. That clause does appear, at first glance, to authorize an award regardless of legal merits; unlike subsection (a) and unlike the two clauses of subsection (b) that parallel it, it contains no express requirement of “a complete absence of any justiciable issue of law or fact,” of “lack[ ] [of] substantial justification,” or of “improper conduct.” See OCGA § 9-15-14 (a), (b).
But the clause cannot be construed so broadly. Such a construction would render the authority to impose fees wholly unconstrained. Almost any motion, pleading, or argument will to some degree subject the opposing party to delay or harassment. And the Fulton County court’s overbroad reading of subsection (b) is foreclosed by the subsection that follows:
No attorney or party shall be assessed attorney’s fees as to any claim or defense which the court determines was asserted by said attorney or party in a good faith attempt to establish a new theory of law in Georgia if such new theory of law is based on some recognized precedential or persuasive authority
OCGA § 9-15-14(c). Perforce, neither may fees be assessed for claims or defenses solidly grounded on settled law or assessed on the basis of ad hoc standards. A subjective evaluation of motivation is not enough.
So the analysis in Presiding Judge Barnes’s dissent of the merits of the appellant’s legal arguments, of the legal justification for the appellant’s actions, and of the Fulton County court’s criticism of those arguments and actions are all on point. As Presiding Judge Barnes ably demonstrates, the appellant’s actions and arguments were solidly grounded on settled law — or as to one issue, grounded on a fair argument about a then-unsettled question of law. The sanctions order must therefore be reversed.
As Presiding Judge Barnes explains in her dissent, the appellant had a legitimate basis for arguing that because the Cobb County action was a “John Doe” action, it was a nullity. I add that it was wholly proper for the appellant to aggressively and creatively resist the appellee’s amazingly successful effort to shift the focus of this case to whether Brindle subjected Rogers to what he calls “sextortion,” instead of whether Rogers subjected Brindle to sexual harassment.
A central conceit of Rogers’s claim is that the demand letter was extortion. That contention is entirely without merit. “Under Georgia law, threats to take legal action provide no basis for duress and are not actionable in tort.” Mobley v. Coast House, Ltd., 182 Ga.App.305, 307 (355 SE2d 686) (1987) (citation omitted). It is of no consequence that — as such letters often do — the demand letter emphasized the *173collateral benefits of settlement. “ ‘[T]hreats’ associated with institution of a civil suit cannot and do not constitute duress and are not actionable in court.” Id.
I add also that in sanctioning the appellant for “circumventing” an order entered by another court and for refusing to consent to an extension of that order, the Fulton County court would add new uncertainty to the practice of law. I am aware of no authority delineating any such duties, at least not in this or any similar context. And I would hold that the trial court erred in undertaking — without citation of authority — to create such duties. If the appellees violated the Cobb County consent order, the remedy is in the Cobb County court.
And I would hold unwarranted the appellee’s reliance on OCGA § 16-11-62, which criminalizes unlawful eavesdropping or surveillance. Georgia follows the one-party consent rule. See State v. Birge, 240 Ga. 501 (241 SE2d 213) (1978); Mitchell v. State, 239 Ga. 3, 4-5 (235 SE2d 509) (1977) (plurality). It is true that we have held that there are some instances in which the consent of a single party may not insulate that party from prosecution for a video recording. Gavin v. State, 292 Ga. App. 402, 404-406 (664 SE2d 797) (2008). But “Gavin does not hold and cannot be reasonably understood to hold that the participant’s exception set forth in OCGA § 16-11-66 (a) has no application to video recordings that satisfy the criteria of that statutory exception.” State v. Madison, 311 Ga. App. 31, 34(2) (a) (714 SE2d 714) (2011).
Even if Brindle had violated OCGA § 16-11-62, that would not give Rogers a cause of action. See Gobran Auto Sales v. Bell, 335 Ga. App. 873, 877 (2) (783 SE2d 389) (2016) (finding no private cause of action for violation of penal statute where statute did not expressly provide for such cause of action). At most Rogers could seek exclusion of the video recording from evidence. See Ransom v. Ransom, 253 Ga. 656, 659 (3) (324 SE2d 437) (1985). And that evidentiary issue may well have been mooted by Rogers’s deposition testimony.
And I would vacate the Fulton County court’s holding that the appellant could be sanctioned for reporting Rogers’s conduct to the police or for failing to disclose that report during negotiations. Criminal charges may not be used as bargaining chips in negotiations about civil cases. On remand, I would direct the Fulton County court, before reentering any such finding, to carefully consider Rule 3.4 (h) of the Georgia Rules of Professional Conduct, see Bar Rule 4-102 (d), which provides that a lawyer shall not “present, participate in presenting or threaten to present criminal charges solely to obtain an advantage in a civil matter.”
*174Decided March 16, 2017
Reconsideration denied March 30, 2017
Cauthorn Nohr & Owen, Thomas E. Cauthorn III; Bondurant, Mixson & Elmore, Michael B. Terry, llana S. Mykkeltvedt, for appellant.
Moore Ingram Johnson & Steele, Robert D. Ingram, Jeffrey A. Daxe, David P Conley, for appellee.
Finally — given the unchallenged representation by the appellant’s counsel that there has never been any attempt to make the recordings public and that the recordings have never been released except to law enforcement, the court, and counsel — I am bemused by the extent of the Fulton County court’s solicitude for Rogers’s claims of embarrassment. Rogers entered into a long-term adulterous relationship with a much-younger woman who, as his employee, was in his power. Whether Brindle truly consented to the relationship or was coerced isa central issue in the underlying case. Unless and until that issue is resolved in Rogers’s favor, he may not be compensated for his bruised feelings.